DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the replies received on 12/31/2020 and 1/27/2021.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims
	Claims 1-13, 20-24 were pending in the application.  Claims 1, 2, 3, 10, 11, 20, 21, 23 have now been amended. Claims 1-13, 20-24 remain pending and are presented for examination on the merits.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Jaffe (Mol Microbiology, 1996) as set forth in the Office Action mailed on 8/31/2020. The cited prior art does not anticipate nor make prima facie obvious the instantly claimed invention in view of Applicants’ amendments and arguments filed on 1/27/2021.  Other related prior art is that of (A) Howarth: WO2011/098772, cited in the IDS dated 10/21/2019 and WO2016/193746, cited in the IDS dated 6/15/2020, both disclosing peptide tag/polypeptide binding partners which covalently bind to each other and provide irreversible interactions and (B) Zakeri, PNAS, 2012, cited IDS dated 10/21/2019, disclosing a peptide tag/binding partner pair (SpyTag/SpyCatcher) that has been derived from the CnaB2 domain of the Streptococcus pyogenes FbaB protein. The claimed two-part linker comprising specific sequences for the peptide ("tag") and the polypeptide binding partner ("catcher") is not anticipated nor prima facie obvious over these references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         

MMCG 03/2021